AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                                    -·~,



                                         UNITED STATES DISTRICT co                                            T     1   ot=c - , t:o1s   i ,
               UNITED STATES OF A~~=RN DTSTRIC:~Gc:~:T ::Ac~~~=~:~~-c .
                                                                                               0
                                    V.                                       (For Offenses Committed On or After November I, 1987)
      MARIA DE LOS ANGELES DURAN-VERDIN (1)
                                                                                Case Number:         18CR3687-JLS

                                                                             CHANDRA PETERSON, FEDERAL DEFENDERS
                                                                             Defendant's Attorney
REGISTRATION NO.                    71578298
D -
THE DEFENDANT:
[!]    pleaded guilty to count(s)          ONE (1) OF THE INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                Count
Title & Section                      Nature of Offense                                                                         Number(s)
21 USC 952, 960                      IMPORTATION OF HEROIN                                                                          1




     The defendant is sentenced as provided in pages 2 through                         4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D      The defendant has been found not guilty on count{s)

D      Count(s)                                                     are            dismissed on the motion of the United States.

       Assessment : $100 - IMPOSED


       JVTA Assessment*: $
D
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
oo     No fine                  o        Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                               18CR3687-JLS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                MARIA DE LOS ANGELES DURAN-VERDIN (1)                                    Judgment - Page 2 of 4
CASE NUMBER:              18CR3687-JLS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FIFTEEN (15) MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 l!l   The court makes the following recommendations to the Bureau of Prisons:
          1. PLACEMENT DESIGNATION TO THE WESTERN REGION TO FACILITATE FAMILY
              VISITS


 D     The defendant is remanded to the custody of the United States Marshal.

 o     The defendant shall surrender to the United States Marshal for this district:

       D     at                             A.M.              on

       o     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       o     on or before

       D     as notified by the United States Marshal.

       o     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at    ~~~~~~~~~~~-
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED                    MARSHAL


                                                                                                        18CR3687-JLS
